ORDER
The Court having considered the petition for disciplinary or remedial action and the responses by the parties to the show cause order issued by the Court, it is this 10th day of October 2002,
ORDERED, by the Court of Appeals of Maryland, that Eddie Collins Hunter, II, be, and he is hereby, suspended *332until he is reinstated by the Supreme Court of Kansas, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Eddie Collins Hunter, II from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State.